Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered April 3, 2012 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent Audrey B. had abused her children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order of fact-finding and disposition determining that she abused her two daughters. Contrary to the mother’s contention, Family Court’s findings of abuse are supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Peter C., 278 AD2d 911, 911 [2000]; Matter of Sarah C., 245 AD2d 1111, 1111-1112 [1997]; Matter of Rhiannon B., 237 AD2d 935, 935 [1997]). “We accord great weight and deference to [the c]ourt’s determinations, ‘including its drawing of inferences and assessment of credibility,’ and we will not disturb those determinations where, as here, they are supported by the record” (Matter *1370of Arianna M. [Brian M.], 105 AD3d 1401, 1401 [2013], lv denied 21 NY3d 862 [2013]; see Peter C., 278 AD2d at 911). Present-Smith, J.P, Fahey, Lindley, Valentino and Whalen, JJ.